     Case 9:17-cv-00050-DLC-JCL Document 128 Filed 01/07/19 Page 1 of 15



John Morrison                              Morris Dees*
Robert Farris-Olsen                        J. Richard Cohen*
MORRISON, SHERWOOD,                        David C. Dinielli*
WILSON, & DEOLA, PLLP                      Jim Knoepp*
401 N. Last Chance Gulch St.               Elizabeth Littrell*
Helena, MT 59601                           SOUTHERN POVERTY LAW CENTER
ph. (406) 442-3261                         400 Washington Avenue
fax (406) 443-7294                         Montgomery, AL 36104
john@mswdlaw.com                           ph. (334) 956-8200
rfolsen@mswdlaw.com                        fax (334) 956-8481
Attorneys for Plaintiff Tanya Gersh        morris.dees@splcenter.org
                                           richard.cohen@splcenter.org
                                           david.dinielli@splcenter.org
                                           jim.knoepp@splcenter.org
                                           beth.littrell@splcenter.org
                                           Attorneys for Plaintiff Tanya Gersh
                                           *Admitted Pro Hac Vice


                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION

TANYA GERSH,
                                           Case No.: 9:17-cv-00050-DLC-JCL
       Plaintiff,

       vs.                                 PLAINTIFF’S REPLY BRIEF IN
                                           SUPPORT OF MOTION TO
ANDREW ANGLIN, publisher of                COMPEL DEFENDANT ANDREW
the Daily Stormer,                         ANGLIN TO RESPOND TO
                                           REQUESTS FOR PRODUCTION
       Defendant.                          AND FOR SANCTIONS


      Andrew Anglin launched a coordinated campaign of anti-Semitic

harassment at Tanya Gersh and her family beginning in December 2016. Plaintiff

filed this lawsuit just several months later, but more than a year and a half after she

filed suit, and a full seven months after she served her first request for documents,

                                                                                 Page 1
     Case 9:17-cv-00050-DLC-JCL Document 128 Filed 01/07/19 Page 2 of 15



Defendant still has yet to produce even a single responsive document, apart from a

handful of documents he or his counsel downloaded from the internet. This Motion

To Compel results from Defendant’s continued pattern of evasion and obstruction,

none of which is adequately justified or explained in Defendant’s opposition to the

motion.

      Plaintiff filed her Complaint on April 18, 2017. Defendant first attempted to

avoid service, then attempted to avoid the litigation. After the Court rejected those

efforts, Plaintiff was finally able to begin discovery and served her Request for

Documents and Things to Defendant on June 7, 2018. Seven months later,

Defendant continues to evade his obligation to participate in discovery in any

meaningful and truthful way. To date, Plaintiff, through counsel, has produced

only publicly available articles downloaded off the internet. He has not produced a

single email, text message, instant message, internet communication, note, record,

or other communication or document. Indeed, and as confirmed by a recent

interrogatory response requiring Plaintiff to detail all steps he has taken to comply

with the document requests, it appears that he has not yet conducted any search for

any responsive paper or electronic documents or direct his agents at the Daily

Stormer to do so. That interrogatory response is attached as Exhibit A.

                               LEGAL STANDARD

      A party that has been unable to obtain requested information absent court

involvement may move to compel disclosure. Fed. R. Civ. P. 37(a)(3)(A). “The


                                                                               Page 2
     Case 9:17-cv-00050-DLC-JCL Document 128 Filed 01/07/19 Page 3 of 15



moving party bears the burden of showing that the discovery sought is ‘relevant’

…and the party resisting discovery bears the burden of showing that nondisclosure

is appropriate.” Cintron v. Title Fin. Corp., Insured Titles, LLC, & John Does 1-5,

Defendants., No. CV 17-108-M-DLC, 2018 WL 6605901, at *1 (D. Mont. Dec. 17,

2018) (citations omitted). Where the record is clear that a party repeatedly flouts

even his basic discovery obligation, including violating court orders, sanctions are

appropriate. Fair Hous. of Marin v. Combs, 285 F.3d 899, 905 (9th Cir. 2002); see

also BankAtlantic v. Blythe Eastman Paine Webber, Inc., 12 F.3d 1045, 1050 (11th

Cir. 1994) (upholding sanctions based on failure to search for responsive

documentation and acting in complete disregard of litigation responsibilities).

                           ARGUMENT AND AUTHORITY

   I. Defendant Has Failed To Meaningfully and Truthfully Comply With
      Discovery Obligations.

      As set out in her initial brief in support of this motion, Plaintiff’s document

requests are targeted at obtaining evidence, and information as to the existence and

location of evidence, that may be used at trial. Dkt. No. 124 at 13-16. The Federal

Rules impose on every party a duty to participate in discovery truthfully,

meaningfully and voluntarily without court instructions and on the certifying

attorney to make “a reasonable inquiry” to ensure that the responses and objections

are “consistent with these rules.” Fed. R. Civ. P. 26(g). The record in this case




                                                                               Page 3
     Case 9:17-cv-00050-DLC-JCL Document 128 Filed 01/07/19 Page 4 of 15



clearly demonstrates that Defendant and his counsel have wholly failed to meet

these basic obligations.

             A. Defendant refuses to conduct an adequate search for requested
                documents.

      On June 7, 2018, Plaintiff served on Defendant her First Requests for

Production of Documents with direction that Defendant was to produce all

responsive documents in his possession, custody, or control. Dkt. No. 124-1 at 8.

“To be deemed within a party’s possession, custody, or control, the party needs

actual possession, custody, or control or the party must have the legal right to

obtain the documents on demand.” Dye v. BNSF Ry. Co., 2015 WL 4924525, at *1

(D. Mont. Aug. 18, 2015). See also United States v. Int'l Union of Petroleum &

Indus. Workers, 870 F.2d 1450, 1452 (9th Cir. 1989) (“Control is defined as the

legal right to obtain documents upon demand”). “[I]n some cases, even where a

party lacks a strict legal right to the material, a party can be required to produce

material that it has the ‘practical ability to obtain.’” DLJ Mortg. Capital, Inc. v.

Lemon Creek Ranch, LLC, 2013 WL 12134036, at *2 (D. Mont. Sept. 3, 2013)

(citations omitted). “[I]f a responding party contends that documents are not in its

custody or control, the court may require more than a simple assertion to that

effect.’” Id. (quoting Bryant v. Armstrong, 285 F.R.D. 596, 603 (S.D. Cal. 2012)).

It may require proof that effort was made to obtain the documents. Id.




                                                                                 Page 4
    Case 9:17-cv-00050-DLC-JCL Document 128 Filed 01/07/19 Page 5 of 15



      Because we doubted Defendant’s good faith in searching for responsive

documents, Plaintiff served an interrogatory on Defendant to ascertain what steps

he had taken to comply with the basic discovery obligation to search for

documents. See Exhibit B. Plaintiff provided clear and unambiguous direction to

Defendant to describe “every step you have taken to locate and/or preserve

documents responsive to Plaintiff’s First Requests for Production” in order to

avoid anticipated evasion. True to form, Defendant raised illogical boilerplate

objections. Moreover, his response shows a shocking disregard of, and failure to

comply with, his obligations under the federal rules. His complete responses are as

follows:

           a) Defendant “does not recall” when he received and reviewed

              Plaintiff’s document requests or his responses:

           b) Defendant “does not recall” the identity of any persons with whom he

              communicated about those requests, other than counsel;

           c) Defendant “does not recall” the physical locations searched; and

           d) Defendant “is not personally aware” of physical locations anyone on

              his behalf searched for responsive documents.

      Defendant completely ignored Plaintiff’s direction to describe the electronic

locations, and the method used to search, for potentially responsive electronic

documents; efforts taken to obtain documents that he has the legal right to obtain;

and how he reviewed and approved his written responses. See Exhibit A.


                                                                              Page 5
     Case 9:17-cv-00050-DLC-JCL Document 128 Filed 01/07/19 Page 6 of 15



             B. Defendant refuses to truthfully comply with discovery requests.

      Defendant repeatedly attests (under oath) to the non-existence of documents.

Plaintiff has valid reasons to suspect these assertions are false. In Plaintiff’s

supportive brief to compel Defendant to answer interrogatories, she showed the

Court that Defendant was untruthful regarding the existence of bank accounts, see

dkt. no. 120 at 5-6, and his communications with third parties who sent Plaintiff

harassing communications. See Dkt. No. 113 at 24-25. Now, in his response to

document requests, Defendant continues to play the same evasive, dishonest game.

      For example, in response to Request No. 79, which asks for Defendant’s

phone records from November 1, 2016 to June 7, 2018, dkt. no. 124-1 at 23,

Defendant asserted that he does not have, and cannot obtain, responsive

documents. Dkt. No. 124-4 at 51. This representation appears facially untruthful.

Record evidence appears to confirm as much. On January 2, 2019, Plaintiff

received documents from GoDaddy.com, LLC in response to a subpoena which list

at least one phone number (with an Ohio area code) for Defendant. See Exhibit C.

Because Defendant has the legal authority to request and obtain phone records

from his current or prior phone carrier, such documents are within his possession,

custody, and control, see Dye, 2015 WL 4924525, at *1, and the veracity of his

responses are appropriately suspect.

       Even the documents Defendant produced demonstrate his refusal to

truthfully and meaningfully comply with discovery obligations. For example, in


                                                                                    Page 6
     Case 9:17-cv-00050-DLC-JCL Document 128 Filed 01/07/19 Page 7 of 15



response to Request No. 34, which asks for “[a]ll documents providing instructions

on the style, tone, or format of articles posted or to be posted on the Daily

Stormer’s website,” Defendant fails to produce a Daily Stormer style guide, instead

producing a Huffington Post article about a blog post that quotes the Daily Stormer

style guide. See Dkt. No. 124-4 at 26; see also Exhibit D.

      These are but a few examples of the way in which Defendant appears to

thumb his nose at his litigation obligations and this Court’s authority. It turns the

discovery process on its head and drains judicial resources to require Plaintiff to

first prove that Defendant has documents or access to documents and seek a Court

order before Defendant will produce them. The Court should not countenance such

disregard and disrespect for the judiciary and litigation process. See Morgal v.

Jacobs, No. CIV 12-280-TUC-CKJ, 2013 WL 11310635, at *1 (D. Ariz. July 2,

2013) (noting that “the spirit of the [discovery] rules is violated when advocates

attempt to use discovery tools as tactical weapons rather than to expose the facts

and illuminate the issues . . .”) (citing Burlington Northern & Santa Fe Ry. Co. v.

United States, 408 F.3d 1142, 1148–49 (9th Cir.2005)).

             C. Defendant refuses to provide documents that fall within Plaintiff’s
                requests.

      Throughout her requests, Plaintiff seeks all documents that reflect

“communications,” specifically defined in “the broadest possible sense and means

any transmission of information in the form of facts, ideas, inquiries, or otherwise,



                                                                                Page 7
     Case 9:17-cv-00050-DLC-JCL Document 128 Filed 01/07/19 Page 8 of 15



in any format, including, without limitation, electronic communications, e-mails,

text messages, private messages that utilize services associated with websites or

web domains, facsimiles, telephone communications, correspondence, exchanges

of written or recorded information, or face-to-face meetings.” Dkt. No. 124-1 at 5.

Defendant ignores this definition by producing only publicly available information

or responding that Plaintiff can conduct her own internet search.

         Defendant’s refusal to provide documents that fall within Plaintiff’s requests

frustrates the discovery process and, yet again, shows Defendant’s failure to

meaningfully and truthfully comply with his obligations. Obviously, Plaintiff

cannot find Defendant’s private communications through an internet search. In

addition, Plaintiff understands that the Daily Stormer has a myriad of

communication channels all of which are within Defendant’s control, and none of

which are accessible to Plaintiff.

   II.      Defendant’s “Boilerplate” and “Subject To” Objections and
            Arguments Are Meritless and Improper.

         Plaintiff will not repeat her arguments showing that “boilerplate” objections

are inappropriate, see dkt no. 124 at 13-19, but shows that the arguments

Defendant uses to “support” these objections are meritless. Defendant raises two

primary arguments to justify his objections: 1) Plaintiff did the same thing; and 2)

the requested information “does not inform the dispute” and therefore is an abusive

“fishing expedition.” The former is inaccurate. The latter is unavailing.



                                                                                Page 8
     Case 9:17-cv-00050-DLC-JCL Document 128 Filed 01/07/19 Page 9 of 15



      Defendant’s claim that Plaintiff “engaged in identical conduct in responding

to Mr. Anglin’s discovery responses,” dkt. no. 127 at 5, is blatantly inaccurate.

Contrasting Defendant’s failure to even search for documents and refusal to

produce documents more than five months after asserting that he would some day

do so, Plaintiff communicated the timeframe within which she expected her

document production to be completed (six weeks); conducted an exhaustive search

for responsive documents; engaged a third party company to search electronics

within her control; and withheld only very limited and fully identified documents

for valid reasons. See Exhibit E. Moreover, to date she has produced nearly 1,000

pages of responsive documents.

      With respect to preserving objections, unlike Defendant, Plaintiff properly

did so by describing the way in which she was interpreting the request and/or

limiting her response. For example, where Plaintiff agreed to produce documents

subject to a privilege or a duplicative request, she clearly intended to, and did,

produce all responsive documents that were not privileged or duplicative. Where

Plaintiff raised objections not based on a privilege or a duplicative request, she set

out how she was limiting the scope of the request. For example, where she

objected to Request No. 62 for all social media posts, she responded that “[s]ubject

to the foregoing objections, Plaintiff will produce all communications she sent

from December 16, 2016, through April 18, 2017, that relate to the Incident.” Dkt.

No. 117-6 at 40.


                                                                                Page 9
    Case 9:17-cv-00050-DLC-JCL Document 128 Filed 01/07/19 Page 10 of 15



      In contrast, Defendant agreed to provide, or claimed lack of responsive

documents, “subject to” the blanket litany of boilerplate objections, without

limitation. As set out below, Plaintiff’s “subject to” responses are proper;

Defendant’s responses are not.

      In Sherwin-Williams Co. v. JB Collision Servs., Inc., No. 13-CV-1946-LAB

WVG, 2014 WL 3388871, at *2–3 (S.D. Cal. July 9, 2014), the court explained

that “subject to” responses and/or the purported reservation of rights based on

boilerplate objections “is improper and ultimately has the effect of waiving

[Party]’s objections to the discovery requests” because the “practice is confusing

and misleading. Moreover, it has no basis in the Federal Rules of Civil Procedure.”

(citations omitted). Unlike Plaintiff’s responses, which limit objections to

privilege or stated the scope of the responsive documents to be provided,

Defendant’s conditional responses based on blanket and boilerplate objections

obscure potentially discoverable information. See Herrera v. AllianceOne

Receivable Mgmt., Inc., No. 14-CV-1844-BTM (WVG), 2016 WL 1182751, at *3

(S.D. Cal. Mar. 28, 2016) (“Defendant has included a conditional response in its

objection, which leaves Plaintiffs and the Court guessing as to whether all

responsive documents will be produced. Conditional responses and/or the

purported reservation of rights by a responding party are improper and ultimately

have the effect of waiving the objections to the discovery requests.”).




                                                                               Page 10
    Case 9:17-cv-00050-DLC-JCL Document 128 Filed 01/07/19 Page 11 of 15



       Finally, Defendant’s arguments that the requests “do not inform the dispute”

and/or are “fishing expeditions” are misguided and unavailing. Stripped of

Defendant’s histrionics, these arguments concern relevancy. For purposes of

discovery, relevance is expansive, “encompass[ing] any matter that bears on, or

that reasonably could lead to other matter[s] that could bear on, any issue that is or

may be in the case.” Moe v. Sys. Transp., Inc., 270 F.R.D. 613, 618 (D. Mont.

2010). As this Court has explained “[i]f the information sought might reasonably

assist a party in evaluating the case, preparing for trial, or facilitating settlement, it

is relevant to the subject matter involved in the pending action.” Cintron, 2018 WL

6605901, at *1 (citing Moe). In addition, Rule 26 permits the discovery of

information which may relate “to the credibility of a witness or other evidence in

the case[.]” Schwarzer, Tashima & Wagstaff, Federal Civil Procedure Before Trial

§ 11.624. “[T]he party resisting discovery bears of the burden of showing that the

discovery should not be allowed.” Marshall v. The Billings Clinic, No. CV-14-93-

BLG-SPW-CSO, 2015 WL 7574758, at *4 (D. Mont. Nov. 25, 2015).1

       Plaintiff seeks evidence, or information as to the location of evidence, for

use at trial. Without belaboring the obvious based on a review of the requests, this

lawsuit is grounded in the torts of intentional infliction of emotional distress,




1Of note, Defendant has refused to authenticate any of the forum threads that
Plaintiff was previously able to pull from the Daily Stormer forum thread, which is
password-protected. See Exhibit F.

                                                                                  Page 11
    Case 9:17-cv-00050-DLC-JCL Document 128 Filed 01/07/19 Page 12 of 15



invasion of privacy, and intimidation – claims that require, among other elements,

that the harm alleged “was the reasonably foreseeable consequence of the

defendant’s intentional act or omission.” Sacco v. High Country Indep. Press, Inc.,

896 P.2d 411, 428 (Mont. 1995). Plaintiff has requested documents that, without

limitation, concern the Court’s subject matter jurisdiction; relate to Defendant’s

trolling activities against Plaintiff and others, knowledge of harm caused by

trolling, usage of aliases to participate and encourage harassment against Plaintiff,

disregard of policies related to abusive activities via electronic medium, knowledge

of the falsity of the bases for his troll-storm against Plaintiff, and his intent with

respect to his actions; any efforts he took to mitigate foreseeable consequences; his

encouragement to harm and harass Plaintiff; and information relevant to punitive

damages. Objections that these requests “do not inform the dispute” or are mere

“fishing expeditions” are not based in the law or facts of this case, but instead

reflect nothing other than Defendant’s continuing obstruction.

   III.   Stored Communications Act Does Not Prohibit Private Persons
          From Obtaining Records Or Information Related To A Website
          Subscriber.
      In response to requests for postings relevant to this litigation, along with his

litany of boilerplate objections, Defendant raises the Stored Communications Act

as additional justification for his refusal to provide the requested documents. This

argument is unavailing. Under 18 U.S.C.A. § 2702(c)(6), “[a] provider described

in subsection (a) may divulge a record or other information pertaining to a


                                                                                 Page 12
    Case 9:17-cv-00050-DLC-JCL Document 128 Filed 01/07/19 Page 13 of 15



subscriber to or customer of such service (not including the contents of

communications covered by subsection (a)(1) or (a)(2)) to any person other than a

governmental entity.” Subsection (a) of this section applies to “a provider of

remote computing service or electronic communication service to the public.” Id.

Plaintiff seeks documents from Defendant related to the online forum he provides

for his users. Given the plain language of the statute, Defendant’s contention that

the SCA prohibits Plaintiff from seeking “personally identifying information of

third parties” is an incorrect statement of law.

   IV.    Section 27-1-221 of the Montana Code Is Substantive In Nature And
          Otherwise Governs The Determination Of Punitive Damages In This
          Case.
      Defendant argues that he does not need to provide requested documents

related to his assets while admitting that the law in this state allows for discovery

of pre-judgment asset. Instead, he argues that this Court should depart from

established precedent, bifurcate the trial and order a second round of discovery

prior to the trial on punitive damages. Defendant states no authority to support his

assumption that Section 27-1-221 of the Montana Code is procedural. Plaintiff

reasserts that the entire statute is substantive in nature. See, e.g., Capital Sols., LLC

v. Konica Minolta Bus. Sols. U.S.A., Inc., 695 F. Supp. 2d 1149, 1152 (D. Kan.

2010) (holding that the entire two-step process for determining punitive damages

in Kansas is substantive in nature).




                                                                                Page 13
    Case 9:17-cv-00050-DLC-JCL Document 128 Filed 01/07/19 Page 14 of 15



      Further, Defendant dismisses prior decisions of this court that the statute

permits a party to take prejudgment asset discovery by claiming that those

decisions were written prior to the revision of Rule 26(b) of the Federal Rules of

Civil Procedure. However, as asset discovery is still relevant to Plaintiff’s claim

for punitive damages, it is unclear why Defendant assumes that the revision of

Rule 26 bears on the continued viability of prior case law. See, e.g., Baker v. CNA

Ins. Co., 123 F.R.D. 322, 330 (D. Mont. 1988) (“Ordinarily, Fed. R. Civ. P. 26(b)

does not permit the discovery of facts concerning a party’s financial status . . .

Where a claim for punitive damages is made, however, a party’s financial status is

relevant to the subject matter of the action and thus a proper subject of pretrial

discovery.”); see also Moe v. System Transport, Inc., 270 F.R.D. 613, 621 (D.

Mont. 2010) (finding that plaintiff was entitled to prejudgment asset discovery

since Montana law permits consideration of a defendant’s net worth in assessing an

appropriate amount of a punitive damage award).

                                   CONCLUSION
      For the foregoing reasons, the Court should overrule Defendant’s objections,

order him to provide responsive documents to Plaintiff’s First Requests for

Production or assurances no further information exists and to pay attorneys’ fees

associated with bringing this action. Plaintiff also requests the Court enter

sanctions against Defendant.




                                                                                Page 14
    Case 9:17-cv-00050-DLC-JCL Document 128 Filed 01/07/19 Page 15 of 15



      DATED January 7, 2019.

                                       /s/ John Morrison
                                       Attorney for Plaintiff Tanya Gersh
                                       on behalf of all Attorneys for Plaintiff



                      CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 7.1(d)(2)(E) of the Montana Federal Local Rules of

Procedure, I certify that the foregoing brief is printed with a proportionately spaced

Times New Roman text typeface of 14 points; is double spaced; and the word count

calculated by Microsoft Word 2018 for Mac is 3,104 excluding caption and

certificate of compliance.

      DATED January 7, 2019.

                                       /s/ John Morrison
                                       Attorney for Plaintiff Tanya Gersh
                                       on behalf of all Attorneys for Plaintiff




                                                                             Page 15
